342 F.2d 430
Harold E. FERGER, William J. Norton, Patrick F. Norton, andColumbus P. Brittainv.LOCAL 483 OF the INTERNATIONAL ASSOCIATION OF BRIDGE,STRUCTURAL AND ORNAMENTAL IRON WORKERS, AFL-CIO, Appellant.
No. 14996.
United States Court of Appeals Third Circuit.
Argued Feb. 11, 1965.Decided Feb. 25, 1965.

Thomas L. Parsonnet, Newark, N.J.  (Parsonnet & Parsonnet, Newark, N.J., on the brief), for appellant.
D. F. Moore Craig, Newark, N.J.  (Bracken & Walsh, Newark, N.J., John J. Bracken, Newark, N.J., on the brief), for appellees.
Before KALODNER, STALEY and FREEDMAN, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error.  The Judgment of the District Court will be affirmed for the reasons so well stated by Judge Meaney in his opinion of May 7, 1964, 238 F.Supp. 1016.